Frank S. Samansky, J.
This is a proceeding pursuant to article 78 of the CPLR to review the determination of the Board of Examiners of the Board of Education of the City of New *793York denying petitioner a license as Chairman, Department of Stenography and Typewriting in High Schools because of her failure in the written examination for such license.
The principal issue raised by petitioner is that she was entitled to be furnished with the standard or model answers to the essay questions which were part of the written examination. The examination consisted of two parts, a “ Yes ” and “ No ” portion and an essay portion. Petitioner received a rate of 56.22% in the examination, whereas the passing mark was 60%.
Having failed the examination, petitioner requested the Board of Examiners to furnish her with the model answers for the essay portion of the examination for the purpose of filing an appeal, but the board refused to do so, stating that it would be contrary to its policy ‘ ‘ to release the master answers relating to the essay questions.”
Petitioner appealed from the determination of the Board of Examiners to the Committee on Appeals and on appeal petitioner succeeded in having her rating raised to 58.14%, but the rating being below the passing grade, the committee recommended dismissal of the appeal.
Petitioner seeks this review on the basis of the refusal of respondent to furnish her with the model or standard answers to the essay questions on the examination contending that such refusal was arbitrary and an abuse of discretion.
The court regrets that it is unable to agree with petitioner’s contention. No law or rule has been called to the court’s attention which would require the board to furnish the master or model answers to the essay questions or to any other part of the examination (Matter of Shapiro, 76 N. Y. St. Dept. Rep. 153; Silverman v. Moss, 107 N. Y. S. 2d 475). In Matter of Chabon and Matter of La Monte (1 N. Y. Ed. Dept. Rep. 95) the State Commissioner of Education has stated the applicable rule as follows: ‘ ‘ The appellants were given a rating sheet and could obtain a photostatic copy of their test papers. This was sufficient to enable them to understand the reasons for their failure. It has been stated repeatedly that the Board of Examiners is not required to furnish model answers (Matter of Liebler, 73 State Dept. Rep. 89 [1952]; Matter of Rudman, 75 State Dept. Rep. 13; Matter of Reiner, 77 State Dept. Rep. 142).”
In the opinion of the court there is sufficient basis in the record for respondents’ determination and their determination was neither arbitrary nor capricious.
Accordingly, the motion is denied and the petition is dismissed, without costs,